Exhibit 10.2

 

EXECUTION COPY

 

GUARANTEE

 

GUARANTEE dated as of November 22, 2005, made among ACCELLENT ACQUISITION CORP.,
a Delaware corporation (“Holdings”) and each of the subsidiaries of the Borrower
(as defined below) listed on Annex A hereto (each such subsidiary individually,
a “Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors and Holdings are referred to collectively as the
“Guarantors”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the lenders (the “Lenders”) from time
to time parties to the CREDIT AGREEMENT dated as of the date hereof, among
ACCELLENT MERGER SUB INC., a Maryland corporation (“Merger Sub”), a wholly owned
subsidiary of Holdings, which shall merge (the “Merger”) with and into ACCELLENT
INC., a Delaware corporation (“Target” and immediately upon the consummation of
the Merger with Target as the surviving entity and its assumption of the
obligations of Merger Sub by operation of law, the “Borrower”), Holdings, the
Borrower, the Lenders, J.P. MORGAN SECURITIES INC., as joint lead arranger and
joint bookrunner (in such capacities, the “Joint Lead Arranger” and “Joint
Bookrunner”), CREDIT SUISSE, as joint lead arranger and joint bookrunner and
syndication agent (in such capacities, the “Joint Lead Arranger” and “Joint
Bookrunner” and “Syndication Agent”), the Administrative Agent and LEHMAN
COMMERCIAL PAPER INC. as documentation agent (in such capacity, the
“Documentation Agent”).

 

W I T N E S S E T H:

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or affiliates of Lenders may from time to
time enter into Hedge Agreements with the Borrower;

 

WHEREAS, each Subsidiary Guarantor is a Domestic Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Guarantors in
connection with the operation of their respective businesses;

 

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower under the

 

--------------------------------------------------------------------------------


 

Credit Agreement that the Guarantors shall have executed and delivered this
Guarantee to the Administrative Agent for the benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Lenders and the Letter of Credit Issuers to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or affiliates of Lenders to enter into Hedge Agreements with
the Borrower, the Guarantors hereby agree with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

 


1.                                       DEFINED TERMS.


 


(A)                                  UNLESS OTHERWISE DEFINED HEREIN, TERMS
DEFINED IN THE CREDIT AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO
THEM IN THE CREDIT AGREEMENT.


 


(B)                                 AS USED HEREIN, THE TERM “OBLIGATIONS” MEANS
THE COLLECTIVE REFERENCE TO (I) THE DUE AND PUNCTUAL PAYMENT OF (X) THE
PRINCIPAL OF AND PREMIUM, IF ANY, AND INTEREST AT THE APPLICABLE RATE PROVIDED
IN THE CREDIT AGREEMENT (INCLUDING INTEREST ACCRUING DURING THE PENDENCY OF ANY
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER SIMILAR PROCEEDING, REGARDLESS OF
WHETHER ALLOWED OR ALLOWABLE IN SUCH PROCEEDING) ON THE LOANS, WHEN AND AS DUE,
WHETHER AT MATURITY, BY ACCELERATION, UPON ONE OR MORE DATES SET FOR PREPAYMENT
OR OTHERWISE, (Y) EACH PAYMENT REQUIRED TO BE MADE BY THE BORROWER UNDER THE
CREDIT AGREEMENT IN RESPECT OF ANY LETTER OF CREDIT, WHEN AND AS DUE, INCLUDING
PAYMENTS IN RESPECT OF REIMBURSEMENT OF DISBURSEMENTS, INTEREST THEREON AND
OBLIGATIONS TO PROVIDE CASH COLLATERAL, AND (Z) ALL OTHER MONETARY OBLIGATIONS,
INCLUDING FEES, COSTS, EXPENSES AND INDEMNITIES, WHETHER PRIMARY, SECONDARY,
DIRECT, CONTINGENT, FIXED OR OTHERWISE (INCLUDING MONETARY OBLIGATIONS INCURRED
DURING THE PENDENCY OF ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER SIMILAR
PROCEEDING, REGARDLESS OF WHETHER ALLOWED OR ALLOWABLE IN SUCH PROCEEDING), OF
THE BORROWER OR ANY OTHER CREDIT PARTY TO ANY OF THE SECURED PARTIES UNDER THE
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS, (II) THE DUE AND PUNCTUAL
PERFORMANCE OF ALL COVENANTS, AGREEMENTS, OBLIGATIONS AND LIABILITIES OF THE
BORROWER UNDER OR PURSUANT TO THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, (III) THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF ALL THE
COVENANTS, AGREEMENTS, OBLIGATIONS AND LIABILITIES OF EACH OTHER CREDIT PARTY
UNDER OR PURSUANT TO THIS GUARANTEE OR THE OTHER CREDIT DOCUMENTS, (IV) THE DUE
AND PUNCTUAL PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS OF EACH CREDIT PARTY
UNDER EACH HEDGE AGREEMENT THAT (X) IS IN EFFECT ON THE CLOSING DATE WITH A
COUNTERPARTY THAT IS A LENDER OR AN AFFILIATE OF A LENDER AS OF THE CLOSING DATE
OR (Y) IS ENTERED INTO AFTER THE CLOSING DATE WITH ANY COUNTERPARTY THAT IS A
LENDER OR AN AFFILIATE OF A LENDER AT THE TIME SUCH HEDGE AGREEMENT IS ENTERED
INTO AND (V) THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS IN
RESPECT OF OVERDRAFTS AND RELATED LIABILITIES OWED TO THE ADMINISTRATIVE AGENT
OR ITS AFFILIATES ARISING FROM OR IN CONNECTION WITH TREASURY, DEPOSITARY OR
CASH MANAGEMENT SERVICES OR IN CONNECTION WITH ANY AUTOMATED CLEARINGHOUSE
TRANSFER OF FUNDS.


 


(C)                                  AS USED HEREIN, THE TERM “SECURED PARTIES”
MEANS (I) THE LENDERS, (II) THE LETTER OF CREDIT ISSUERS, (III) THE SWINGLINE
LENDER, (IV) THE ADMINISTRATIVE AGENT, (V) THE SYNDICATION AGENT, (VI) THE
DOCUMENTATION AGENT, (VII) EACH COUNTERPARTY TO A HEDGE AGREEMENT THE
OBLIGATIONS UNDER WHICH CONSTITUTE OBLIGATIONS, (VIII) THE BENEFICIARIES OF EACH

 

2

--------------------------------------------------------------------------------


 


INDEMNIFICATION OBLIGATION UNDERTAKEN BY ANY CREDIT PARTY UNDER ANY CREDIT
DOCUMENT AND (IX) ANY SUCCESSORS, INDORSEES, TRANSFEREES AND ASSIGNS OF EACH OF
THE FOREGOING.


 


(D)                                 REFERENCES TO “LENDERS” IN THIS GUARANTEE
SHALL BE DEEMED TO INCLUDE AFFILIATES OF LENDERS THAT MAY FROM TIME TO TIME
ENTER INTO HEDGE AGREEMENTS WITH THE BORROWER.


 


(E)                                  THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS GUARANTEE SHALL REFER
TO THIS GUARANTEE AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
GUARANTEE, AND SECTION REFERENCES ARE TO SECTIONS OF THIS GUARANTEE UNLESS
OTHERWISE SPECIFIED.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE
DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.


 


(F)                                    THE MEANINGS GIVEN TO TERMS DEFINED
HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH
TERMS.


 


2.                                       GUARANTEE.


 


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 2(B),
EACH OF THE GUARANTORS HEREBY, JOINTLY AND SEVERALLY, UNCONDITIONALLY AND
IRREVOCABLY, GUARANTEES, AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, THE PROMPT AND
COMPLETE PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) OF THE OBLIGATIONS.


 


(B)                                 ANYTHING HEREIN OR IN ANY OTHER CREDIT
DOCUMENT TO THE CONTRARY NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH
GUARANTOR HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS SHALL IN NO EVENT
EXCEED THE AMOUNT THAT CAN BE GUARANTEED BY SUCH GUARANTOR UNDER APPLICABLE LAWS
RELATING TO THE INSOLVENCY OF DEBTORS.


 


(C)                                  EACH GUARANTOR FURTHER AGREES TO PAY ANY
AND ALL EXPENSES (INCLUDING ALL REASONABLE FEES AND DISBURSEMENTS OF COUNSEL)
THAT MAY BE PAID OR INCURRED BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY IN ENFORCING, OR OBTAINING ADVICE OF COUNSEL IN RESPECT OF, ANY RIGHTS
WITH RESPECT TO, OR COLLECTING, ANY OR ALL OF THE OBLIGATIONS AND/OR ENFORCING
ANY RIGHTS WITH RESPECT TO, OR COLLECTING AGAINST, SUCH GUARANTOR UNDER THIS
GUARANTEE.


 


(D)                                 EACH GUARANTOR AGREES THAT THE OBLIGATIONS
MAY AT ANY TIME AND FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH
GUARANTOR HEREUNDER WITHOUT IMPAIRING THIS GUARANTEE OR AFFECTING THE RIGHTS AND
REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY HEREUNDER.


 


(E)                                  NO PAYMENT OR PAYMENTS MADE BY THE
BORROWER, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR
RECEIVED OR COLLECTED BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY
FROM THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR OR ANY OTHER
PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY SET-OFF OR APPROPRIATION OR
APPLICATION AT ANY TIME OR FROM TIME TO TIME IN REDUCTION OF OR IN PAYMENT OF
THE OBLIGATIONS SHALL BE DEEMED TO MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT
THE LIABILITY OF ANY GUARANTOR HEREUNDER, WHICH SHALL, NOTWITHSTANDING ANY SUCH
PAYMENT OR PAYMENTS OTHER THAN PAYMENTS MADE BY SUCH GUARANTOR IN

 

3

--------------------------------------------------------------------------------


 


RESPECT OF THE OBLIGATIONS OR PAYMENTS RECEIVED OR COLLECTED FROM SUCH GUARANTOR
IN RESPECT OF THE OBLIGATIONS, REMAIN LIABLE FOR THE OBLIGATIONS UP TO THE
MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER UNTIL THE OBLIGATIONS UNDER THE
CREDIT DOCUMENTS ARE PAID IN FULL, THE COMMITMENTS ARE TERMINATED AND NO LETTERS
OF CREDIT SHALL BE OUTSTANDING.


 


(F)                                    EACH GUARANTOR AGREES THAT WHENEVER, AT
ANY TIME, OR FROM TIME TO TIME, IT SHALL MAKE ANY PAYMENT TO THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY ON ACCOUNT OF ITS LIABILITY HEREUNDER, IT WILL
NOTIFY THE ADMINISTRATIVE AGENT IN WRITING THAT SUCH PAYMENT IS MADE UNDER THIS
GUARANTEE FOR SUCH PURPOSE.


 


3.                                       RIGHT OF CONTRIBUTION.  EACH GUARANTOR
HEREBY AGREES THAT TO THE EXTENT THAT A GUARANTOR SHALL HAVE PAID MORE THAN ITS
PROPORTIONATE SHARE OF ANY PAYMENT MADE HEREUNDER, SUCH GUARANTOR SHALL BE
ENTITLED TO SEEK AND RECEIVE CONTRIBUTION FROM AND AGAINST ANY OTHER GUARANTOR
HEREUNDER WHO HAS NOT PAID ITS PROPORTIONATE SHARE OF SUCH PAYMENT.  EACH
GUARANTOR’S RIGHT OF CONTRIBUTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS
OF SECTION 5 HEREOF.  THE PROVISIONS OF THIS SECTION 3 SHALL IN NO RESPECT LIMIT
THE OBLIGATIONS AND LIABILITIES OF ANY GUARANTOR TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES, AND EACH GUARANTOR SHALL REMAIN LIABLE TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES FOR THE FULL AMOUNT
GUARANTEED BY SUCH GUARANTOR HEREUNDER.


 


4.                                       RIGHT OF SET-OFF.  IN ADDITION TO ANY
RIGHTS AND REMEDIES OF THE SECURED PARTIES PROVIDED BY LAW, EACH GUARANTOR
HEREBY IRREVOCABLY AUTHORIZES EACH SECURED PARTY AT ANY TIME AND FROM TIME TO
TIME FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
WITHOUT NOTICE TO SUCH GUARANTOR OR ANY OTHER GUARANTOR, ANY SUCH NOTICE BEING
EXPRESSLY WAIVED BY EACH GUARANTOR, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY
SUCH GUARANTOR HEREUNDER (WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY
CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN
EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY SUCH SECURED PARTY TO OR FOR THE CREDIT
OR THE ACCOUNT OF SUCH GUARANTOR.  EACH SECURED PARTY SHALL NOTIFY SUCH
GUARANTOR PROMPTLY OF ANY SUCH SET-OFF AND THE APPROPRIATION AND APPLICATION
MADE BY SUCH SECURED PARTY, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL
NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 


5.                                       NO SUBROGATION.  NOTWITHSTANDING ANY
PAYMENT OR PAYMENTS MADE BY ANY OF THE GUARANTORS HEREUNDER OR ANY SET-OFF OR
APPROPRIATION AND APPLICATION OF FUNDS OF ANY OF THE GUARANTORS BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY, NO GUARANTOR SHALL BE ENTITLED
TO BE SUBROGATED TO ANY OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY AGAINST THE BORROWER OR ANY OTHER GUARANTOR OR ANY COLLATERAL
SECURITY OR GUARANTEE OR RIGHT OF OFFSET HELD BY THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY FOR THE PAYMENT OF THE OBLIGATIONS, NOR SHALL ANY GUARANTOR
SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR REIMBURSEMENT FROM THE BORROWER
OR ANY OTHER GUARANTOR IN RESPECT OF PAYMENTS MADE BY SUCH GUARANTOR HEREUNDER,
UNTIL ALL AMOUNTS OWING TO THE ADMINISTRATIVE AGENT AND THE OTHER SECURED
PARTIES BY THE CREDIT PARTIES ON ACCOUNT OF THE OBLIGATIONS UNDER THE CREDIT
DOCUMENTS ARE PAID IN FULL, THE COMMITMENTS ARE TERMINATED AND NO LETTERS OF
CREDIT SHALL BE OUTSTANDING.  IF ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR ON
ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ALL THE OBLIGATIONS SHALL
NOT HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE HELD BY SUCH GUARANTOR IN

 

4

--------------------------------------------------------------------------------


 


TRUST FOR THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, SEGREGATED
FROM OTHER FUNDS OF SUCH GUARANTOR, AND SHALL, FORTHWITH UPON RECEIPT BY SUCH
GUARANTOR, BE TURNED OVER TO THE ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED
BY SUCH GUARANTOR (DULY INDORSED BY SUCH GUARANTOR TO THE ADMINISTRATIVE AGENT,
IF REQUIRED), TO BE APPLIED AGAINST THE OBLIGATIONS, WHETHER DUE OR TO BECOME
DUE, IN SUCH ORDER AS THE ADMINISTRATIVE AGENT MAY DETERMINE.


 


6.                                       AMENDMENTS, ETC. WITH RESPECT TO THE
OBLIGATIONS; WAIVER OF RIGHTS.  EACH GUARANTOR SHALL REMAIN OBLIGATED HEREUNDER
NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION OF RIGHTS AGAINST ANY GUARANTOR
AND WITHOUT NOTICE TO OR FURTHER ASSENT BY ANY GUARANTOR, (A) ANY DEMAND FOR
PAYMENT OF ANY OF THE OBLIGATIONS MADE BY THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY MAY BE RESCINDED BY SUCH PARTY AND ANY OF THE OBLIGATIONS
CONTINUED, (B) THE OBLIGATIONS, OR THE LIABILITY OF ANY OTHER PARTY UPON OR FOR
ANY PART THEREOF, OR ANY COLLATERAL SECURITY OR GUARANTEE THEREFOR OR RIGHT OF
OFFSET WITH RESPECT THERETO, MAY, FROM TIME TO TIME, IN WHOLE OR IN PART, BE
RENEWED, EXTENDED, AMENDED, MODIFIED, ACCELERATED, COMPROMISED, WAIVED,
SURRENDERED OR RELEASED BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY,
(C) THE CREDIT AGREEMENT, THE OTHER CREDIT DOCUMENTS, THE LETTERS OF CREDIT AND
ANY OTHER DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH AND THE HEDGE
AGREEMENTS AND ANY OTHER DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION
THEREWITH AND ANY DOCUMENTS ENTERED INTO WITH THE ADMINISTRATIVE AGENT OR ANY OF
ITS AFFILIATES IN CONNECTION WITH TREASURY, DEPOSITARY OR CASH MANAGEMENT
SERVICES OR IN CONNECTION WITH ANY AUTOMATED CLEARINGHOUSE TRANSFER OF FUNDS MAY
BE AMENDED, MODIFIED, SUPPLEMENTED OR TERMINATED, IN WHOLE OR IN PART, AS THE
ADMINISTRATIVE AGENT (OR THE REQUIRED LENDERS, AS THE CASE MAY BE, OR, IN THE
CASE OF ANY HEDGE AGREEMENT OR DOCUMENTS ENTERED INTO WITH THE ADMINISTRATIVE
AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH TREASURY, DEPOSITARY OR CASH
MANAGEMENT SERVICES OR IN CONNECTION WITH ANY AUTOMATED CLEARINGHOUSE TRANSFER
OF FUNDS, THE PARTY THERETO) MAY DEEM ADVISABLE FROM TIME TO TIME, AND (D) ANY
COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET AT ANY TIME HELD BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY FOR THE PAYMENT OF THE
OBLIGATIONS MAY BE SOLD, EXCHANGED, WAIVED, SURRENDERED OR RELEASED.  NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OTHER SECURED PARTY SHALL HAVE ANY OBLIGATION
TO PROTECT, SECURE, PERFECT OR INSURE ANY LIEN AT ANY TIME HELD BY IT AS
SECURITY FOR THE OBLIGATIONS OR FOR THIS GUARANTEE OR ANY PROPERTY SUBJECT
THERETO.  WHEN MAKING ANY DEMAND HEREUNDER AGAINST ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY, BUT SHALL BE UNDER NO
OBLIGATION TO, MAKE A SIMILAR DEMAND ON THE BORROWER OR ANY GUARANTOR OR
GUARANTOR, AND ANY FAILURE BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY TO MAKE ANY SUCH DEMAND OR TO COLLECT ANY PAYMENTS FROM THE BORROWER OR
ANY GUARANTOR OR GUARANTOR OR ANY RELEASE OF THE BORROWER OR ANY GUARANTOR OR
GUARANTOR SHALL NOT RELIEVE ANY GUARANTOR IN RESPECT OF WHICH A DEMAND OR
COLLECTION IS NOT MADE OR ANY GUARANTOR NOT SO RELEASED OF ITS SEVERAL
OBLIGATIONS OR LIABILITIES HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS
AND REMEDIES, EXPRESS OR IMPLIED, OR AS A MATTER OF LAW, OF THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY AGAINST ANY GUARANTOR.  FOR THE PURPOSES
HEREOF, “DEMAND” SHALL INCLUDE THE COMMENCEMENT AND CONTINUANCE OF ANY LEGAL
PROCEEDINGS.


 


7.                                       GUARANTEE ABSOLUTE AND UNCONDITIONAL. 
EACH GUARANTOR WAIVES ANY AND ALL NOTICE OF THE CREATION, CONTRACTION,
INCURRENCE, RENEWAL, EXTENSION, AMENDMENT, WAIVER OR ACCRUAL OF ANY OF THE
OBLIGATIONS, AND NOTICE OF OR PROOF OF RELIANCE BY THE ADMINISTRATIVE AGENT OR
ANY OTHER SECURED PARTY UPON THIS GUARANTEE OR ACCEPTANCE OF THIS GUARANTEE, THE
OBLIGATIONS OR ANY OF THEM, SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED,
CONTRACTED OR INCURRED, OR

 

5

--------------------------------------------------------------------------------


 


RENEWED, EXTENDED, AMENDED, WAIVED OR ACCRUED, IN RELIANCE UPON THIS GUARANTEE;
AND ALL DEALINGS BETWEEN THE BORROWER AND ANY OF THE GUARANTORS, ON THE ONE
HAND, AND THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, ON THE OTHER
HAND, LIKEWISE SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN
RELIANCE UPON THIS GUARANTEE.  EACH GUARANTOR WAIVES DILIGENCE, PRESENTMENT,
PROTEST, DEMAND FOR PAYMENT AND NOTICE OF DEFAULT OR NONPAYMENT TO OR UPON THE
BORROWER OR ANY OF THE GUARANTORS WITH RESPECT TO THE OBLIGATIONS.  EACH
GUARANTOR UNDERSTANDS AND AGREES THAT THIS GUARANTEE SHALL BE CONSTRUED AS A
CONTINUING, ABSOLUTE AND UNCONDITIONAL GUARANTEE OF PAYMENT WITHOUT REGARD TO
(A) THE VALIDITY, REGULARITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY
OTHER CREDIT DOCUMENT, ANY LETTER OF CREDIT OR ANY HEDGE AGREEMENT, ANY OF THE
OBLIGATIONS OR ANY OTHER COLLATERAL SECURITY THEREFOR OR GUARANTEE OR RIGHT OF
OFFSET WITH RESPECT THERETO AT ANY TIME OR FROM TIME TO TIME HELD BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY, (B) ANY DEFENSE, SET-OFF OR
COUNTERCLAIM (OTHER THAN A DEFENSE OF PAYMENT OR PERFORMANCE) THAT MAY AT ANY
TIME BE AVAILABLE TO OR BE ASSERTED BY THE BORROWER AGAINST THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY OR (C) ANY OTHER CIRCUMSTANCE WHATSOEVER (WITH
OR WITHOUT NOTICE TO OR KNOWLEDGE OF THE BORROWER OR SUCH GUARANTOR) THAT
CONSTITUTES, OR MIGHT BE CONSTRUED TO CONSTITUTE, AN EQUITABLE OR LEGAL
DISCHARGE OF THE BORROWER FOR THE OBLIGATIONS, OR OF SUCH GUARANTOR UNDER THIS
GUARANTEE, IN BANKRUPTCY OR IN ANY OTHER INSTANCE.  WHEN PURSUING ITS RIGHTS AND
REMEDIES HEREUNDER AGAINST ANY GUARANTOR, THE ADMINISTRATIVE AGENT AND ANY OTHER
SECURED PARTY MAY, BUT SHALL BE UNDER NO OBLIGATION TO, PURSUE SUCH RIGHTS AND
REMEDIES AS IT MAY HAVE AGAINST THE BORROWER OR ANY OTHER PERSON OR AGAINST ANY
COLLATERAL SECURITY OR GUARANTEE FOR THE OBLIGATIONS OR ANY RIGHT OF OFFSET WITH
RESPECT THERETO, AND ANY FAILURE BY THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY TO PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS
FROM THE BORROWER OR ANY SUCH OTHER PERSON OR TO REALIZE UPON ANY SUCH
COLLATERAL SECURITY OR GUARANTEE OR TO EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY
RELEASE OF THE BORROWER OR ANY SUCH OTHER PERSON OR ANY SUCH COLLATERAL
SECURITY, GUARANTEE OR RIGHT OF OFFSET, SHALL NOT RELIEVE SUCH GUARANTOR OF ANY
LIABILITY HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS AND REMEDIES,
WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A MATTER OF LAW, OF THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES AGAINST SUCH GUARANTOR.  THIS GUARANTEE
SHALL REMAIN IN FULL FORCE AND EFFECT AND BE BINDING IN ACCORDANCE WITH AND TO
THE EXTENT OF ITS TERMS UPON EACH GUARANTOR AND THE SUCCESSORS AND ASSIGNS
THEREOF, AND SHALL INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
OTHER SECURED PARTIES, AND THEIR RESPECTIVE SUCCESSORS, INDORSEES, TRANSFEREES
AND ASSIGNS, UNTIL ALL THE OBLIGATIONS UNDER THE CREDIT DOCUMENTS SHALL HAVE
BEEN SATISFIED BY PAYMENT IN FULL, THE COMMITMENTS SHALL BE TERMINATED AND NO
LETTERS OF CREDIT SHALL BE OUTSTANDING (OTHER THAN ANY LETTERS OF CREDIT THAT
SHALL HAVE BEEN CASH COLLATERALIZED OR OTHERWISE PROVIDED FOR IN A MANNER
SATISFACTORY TO THE LETTER OF CREDIT ISSUER IN RESPECT THEREOF), NOTWITHSTANDING
THAT FROM TIME TO TIME DURING THE TERM OF THE CREDIT AGREEMENT AND ANY HEDGE
AGREEMENT THE CREDIT PARTIES MAY BE FREE FROM ANY OBLIGATIONS.  A GUARANTOR
SHALL AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS HEREUNDER AND THE GUARANTEE
OF SUCH GUARANTOR SHALL BE AUTOMATICALLY RELEASED UPON THE CONSUMMATION OF ANY
TRANSACTION PERMITTED BY THE CREDIT AGREEMENT AS A RESULT OF WHICH SUCH
GUARANTOR CEASES TO BE A DOMESTIC SUBSIDIARY OF THE BORROWER.  IN CONNECTION
WITH ANY SUCH RELEASE, THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO ANY
GUARANTOR, AT SUCH GUARANTOR’S EXPENSE, ALL DOCUMENTS THAT SUCH GUARANTOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE.  ANY EXECUTION AND
DELIVERY OF DOCUMENTS PURSUANT TO THE PRECEDING SENTENCE OF THIS SECTION 7 SHALL
BE WITHOUT RECOURSE TO OR WARRANTY BY THE ADMINISTRATIVE AGENT.

 

6

--------------------------------------------------------------------------------


 


8.                                       REINSTATEMENT.  THIS GUARANTEE SHALL
CONTINUE TO BE EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF ANY OF THE OBLIGATIONS IS RESCINDED OR MUST
OTHERWISE BE RESTORED OR RETURNED BY THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR
REORGANIZATION OF THE BORROWER OR ANY GUARANTOR, OR UPON OR AS A RESULT OF THE
APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR
OFFICER FOR, THE BORROWER OR ANY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENTS HAD NOT BEEN MADE.


 


9.                                       PAYMENTS.  EACH GUARANTOR HEREBY
GUARANTEES THAT PAYMENTS HEREUNDER WILL BE PAID TO THE ADMINISTRATIVE AGENT
WITHOUT SET-OFF OR COUNTERCLAIM IN DOLLARS AT THE ADMINISTRATIVE AGENT’S OFFICE.


 


10.                                 REPRESENTATIONS AND WARRANTIES; COVENANTS.


 


(A)                                  EACH GUARANTOR HEREBY REPRESENTS AND
WARRANTS THAT THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 8 OF THE
CREDIT AGREEMENT AS THEY RELATE TO SUCH GUARANTOR OR IN THE OTHER CREDIT
DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY, EACH OF WHICH IS HEREBY
INCORPORATED HEREIN BY REFERENCE, ARE TRUE AND CORRECT, AND THE ADMINISTRATIVE
AGENT AND EACH OTHER SECURED PARTY SHALL BE ENTITLED TO RELY ON EACH OF THEM AS
IF THEY WERE FULLY SET FORTH HEREIN.


 


(B)                                 EACH GUARANTOR HEREBY COVENANTS AND AGREES
WITH THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY THAT, FROM AND AFTER
THE DATE OF THIS GUARANTEE UNTIL THE OBLIGATIONS UNDER THE CREDIT DOCUMENTS ARE
PAID IN FULL, THE COMMITMENTS ARE TERMINATED AND NO LETTER OF CREDIT REMAINS
OUTSTANDING, SUCH GUARANTOR SHALL TAKE, OR SHALL REFRAIN FROM TAKING, AS THE
CASE MAY BE, ALL ACTIONS THAT ARE NECESSARY TO BE TAKEN OR NOT TAKEN SO THAT NO
VIOLATION OF ANY PROVISION, COVENANT OR AGREEMENT CONTAINED IN SECTION 9 OR 10
OF THE CREDIT AGREEMENT, AND SO THAT NO DEFAULT OR EVENT OF DEFAULT, IS CAUSED
BY ANY ACT OR FAILURE TO ACT OF SUCH GUARANTOR OR ANY OF ITS SUBSIDIARIES.


 


11.                                 AUTHORITY OF AGENT.  EACH GUARANTOR
ACKNOWLEDGES THAT THE RIGHTS AND RESPONSIBILITIES OF THE ADMINISTRATIVE AGENT
UNDER THIS GUARANTEE WITH RESPECT TO ANY ACTION TAKEN BY THE ADMINISTRATIVE
AGENT OR THE EXERCISE OR NON-EXERCISE BY THE ADMINISTRATIVE AGENT OF ANY OPTION,
RIGHT, REQUEST, JUDGMENT OR OTHER RIGHT OR REMEDY PROVIDED FOR HEREIN OR
RESULTING OR ARISING OUT OF THIS GUARANTEE SHALL, AS BETWEEN THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES, BE GOVERNED BY THE CREDIT AGREEMENT AND BY
SUCH OTHER AGREEMENTS WITH RESPECT THERETO AS MAY EXIST FROM TIME TO TIME AMONG
THEM, BUT, AS BETWEEN THE ADMINISTRATIVE AGENT AND SUCH GUARANTOR, THE
ADMINISTRATIVE AGENT SHALL BE CONCLUSIVELY PRESUMED TO BE ACTING AS AGENT FOR
THE SECURED PARTIES WITH FULL AND VALID AUTHORITY SO TO ACT OR REFRAIN FROM
ACTING, AND NO GUARANTOR SHALL BE UNDER ANY OBLIGATION, OR ENTITLEMENT, TO MAKE
ANY INQUIRY RESPECTING SUCH AUTHORITY.


 


12.                                 NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS
PURSUANT HERETO SHALL BE MADE IN ACCORDANCE WITH SECTION 13.2 OF THE CREDIT
AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER TO EACH GUARANTOR SHALL BE
GIVEN TO IT IN CARE OF THE BORROWER AT THE BORROWER’S ADDRESS SET FORTH IN
SECTION 13.2 OF THE CREDIT AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


13.                                 COUNTERPARTS.  THIS GUARANTEE MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS GUARANTEE ON ANY NUMBER OF
SEPARATE COUNTERPARTS (INCLUDING BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION),
AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE
AND THE SAME INSTRUMENT.  A SET OF THE COPIES OF THIS GUARANTEE SIGNED BY ALL
THE PARTIES SHALL BE LODGED WITH THE ADMINISTRATIVE AGENT AND THE BORROWER.


 


14.                                 SEVERABILITY.  ANY PROVISION OF THIS
GUARANTEE THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.  THE PARTIES
HERETO SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL
OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS.


 


15.                                 INTEGRATION.  THIS GUARANTEE REPRESENTS THE
AGREEMENT OF EACH GUARANTOR AND THE ADMINISTRATIVE AGENT WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS
OR WARRANTIES BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY RELATIVE TO
THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN
THE OTHER CREDIT DOCUMENTS.


 


16.                                 AMENDMENTS IN WRITING; NO WAIVER; CUMULATIVE
REMEDIES.


 


(A)                                  NONE OF THE TERMS OR PROVISIONS OF THIS
GUARANTEE MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY THE AFFECTED GUARANTOR(S) AND THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH SECTION 13.1 OF THE CREDIT AGREEMENT.


 


(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR ANY
OTHER SECURED PARTY SHALL BY ANY ACT (EXCEPT BY A WRITTEN INSTRUMENT PURSUANT TO
SECTION 16(A) HEREOF), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO
HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY DEFAULT
OR EVENT OF DEFAULT OR IN ANY BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF. 
NO FAILURE TO EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY, ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A
WAIVER BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY OF ANY RIGHT OR
REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY
RIGHT OR REMEDY THAT THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY WOULD
OTHERWISE HAVE ON ANY FUTURE OCCASION.


 


(C)                                  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES
HEREIN PROVIDED ARE CUMULATIVE, MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE
NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES PROVIDED BY LAW.


 


17.                                 SECTION HEADINGS.  THE SECTION HEADINGS USED
IN THIS GUARANTEE ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT
THE CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION
HEREOF.

 

8

--------------------------------------------------------------------------------


 


18.                                 SUCCESSORS AND ASSIGNS.  THIS GUARANTEE
SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH GUARANTOR AND SHALL
INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS EXCEPT THAT NO GUARANTOR MAY ASSIGN,
TRANSFER OR DELEGATE ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS GUARANTEE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.


 


19.                                 ADDITIONAL GUARANTORS.  EACH SUBSIDIARY OF
THE BORROWER THAT IS REQUIRED TO BECOME A PARTY TO THIS GUARANTEE PURSUANT TO
SECTION 9.11 OF THE CREDIT AGREEMENT SHALL BECOME A GUARANTOR, WITH THE SAME
FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A GUARANTOR HEREIN, FOR ALL PURPOSES
OF THIS GUARANTEE UPON EXECUTION AND DELIVERY BY SUCH SUBSIDIARY OF A SUPPLEMENT
IN THE FORM OF ANNEX B HERETO.  THE EXECUTION AND DELIVERY OF ANY INSTRUMENT
ADDING AN ADDITIONAL GUARANTOR AS A PARTY TO THIS GUARANTEE SHALL NOT REQUIRE
THE CONSENT OF ANY OTHER GUARANTOR HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF
EACH GUARANTOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
THE ADDITION OF ANY NEW GUARANTOR AS A PARTY TO THIS GUARANTEE.


 


20.                               WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.


 


21.                                 SUBMISSION TO JURISDICTION; WAIVERS.  EACH
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY:


 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Guarantee and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Guarantor at its address referred to in Section 12 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right of the Administrative Agent or any other Secured Party to effect service
of process in any other manner permitted by law or shall limit the right of the
Administrative Agent or any other Secured Party to sue in any other
jurisdiction; and

 

9

--------------------------------------------------------------------------------


 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 21 any special, exemplary, punitive or
consequential damages.

 


22.                               GOVERNING LAW.  THIS GUARANTEE AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

 

ACCELLENT ACQUISITION CORP.

 

 

 

 

 

By:

/s/ James C. Momtazee

 

 

Name: James C. Momtazee

 

 

Title: Treasurer and Assistant Secretary

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE GUARANTEE DATED AS OF
NOVEMBER 22, 2005, AMONG ACCELLENT ACQUISITION CORP.,
EACH OF THE SUBSIDIARIES OF ACCELLENT INC. LISTED ON
ANNEX A HERETO, AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT FOR THE LENDERS FROM TIME TO
TIME PARTIES TO THE CREDIT AGREEMENT REFERRED TO
THEREIN.

 

 

SUBSIDIARY GUARANTORS:

 

ACCELLENT CORP.
AMERICAN TECHNICAL MOLDING, INC.
BRIMFIELD ACQUISITION CORP.
BRIMFIELD PRECISION, LLC
CE HUNTSVILLE HOLDINGS CORP.
CYCAM, INC.
ELX, INC.
G&D, INC. d/b/a STAR GUIDE CORPORATION
HAYDEN PRECISION INDUSTRIES, LLC
KELCO ACQUISITION LLC
MACHINING TECHNOLOGY GROUP, LLC
MEDSOURCE TECHNOLOGIES, INC.
MEDSOURCE TECHNOLOGIES, LLC
MEDSOURCE TECHNOLOGIES, NEWTON INC.
MEDSOURCE TECHNOLOGIES PITTSBURGH, INC.
MEDSOURCE TRENTON, INC.
MICRO-GUIDE, INC.
NATIONAL WIRE & STAMPING, INC.
NOBLE-MET, LTD.
PORTLYN, LLC
SPECTRUM MANUFACTURING, INC.
TENAX, LLC
TEXCEL, INC.
THERMAT ACQUISITION CORP.
UTI CORPORATION
UTI HOLDING COMPANY
VENUSA, LTD.

 

 

 

 

 

By:

/s/ Stewart A. Fisher

 

 

 

Name: Stewart A. Fisher

 

 

Title: Chief Financial Officer, Vice President,
Treasurer and Secretary

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE GUARANTEE DATED AS OF
NOVEMBER 22, 2005, AMONG ACCELLENT ACQUISITION CORP.,
EACH OF THE SUBSIDIARIES OF ACCELLENT INC. LISTED ON
ANNEX A HERETO, AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT FOR THE LENDERS FROM TIME TO
TIME PARTIES TO THE CREDIT AGREEMENT REFERRED TO
THEREIN.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Bruce Borden

 

 

 

Name: Bruce Borden

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

ANNEX A TO
THE GUARANTEE

 

SUBSIDIARY GUARANTORS

 

Accellent Corp.

American Technical Molding, Inc.

Brimfield Acquisition Corp.

Brimfield Precision, LLC

CE Huntsville Holdings Corp.

Cycam, Inc.

ELX, Inc.

G&D, Inc. d/b/a Star Guide Corporation

Hayden Precision Industries, LLC

Kelco Acquisition LLC

Machining Technology Group, LLC

MedSource Technologies, Inc.

MedSource Technologies, LLC

MedSource Technologies, Newton Inc.

MedSource Technologies Pittsburgh, Inc.

MedSource Trenton, Inc.

Micro-Guide, Inc.

National Wire & Stamping, Inc.

Noble-Met, Ltd.

Portlyn, LLC

Spectrum Manufacturing, Inc.

Tenax, LLC

Texcel, Inc.

Thermat Acquisition Corp.

UTI Corporation

UTI Holding Company

Venusa, Ltd.

 

--------------------------------------------------------------------------------


 

ANNEX B TO
THE GUARANTEE

 

SUPPLEMENT NO. [  ] dated as of [            ], 200[  ] to the GUARANTEE dated
as of November 22, 2005, among ACCELLENT ACQUISITION CORP., a Delaware
corporation (“Holdings”) and each of the subsidiaries of the Borrower listed on
Annex A to the Guarantee (each such subsidiary individually, a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors and Holdings are referred to collectively as the “Guarantors”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the lenders (the “Lenders”) from time to time
parties to the Credit Agreement referred to below.

 

A.                                   Reference is made to the CREDIT AGREEMENT
dated as of November 22, 2005, among ACCELLENT MERGER SUB INC., a Maryland
corporation (“Merger Sub”), a wholly owned subsidiary of Holdings which shall
merge (the “Merger”) with and into ACCELLENT INC., a Maryland corporation
(“Target” and immediately upon consummation of the Merger with Target as the
surviving entity and its assumption of the obligations of Merger Sub by
operation of law, the “Borrower”), Holdings, the Borrower, certain subsidiaries
of the Borrower (each a “Subsidiary” and, collectively, the “Subsidiaries”), the
lending institutions from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), J.P. MORGAN SECURITIES INC., as joint lead
arranger and joint bookrunner (in such capacities, the “Joint Lead Arranger” and
“Joint Bookrunner”), CREDIT SUISSE, as joint lead arranger and joint bookrunner
and syndication agent (in such capacities, the “Joint Lead Arranger” and “Joint
Bookrunner” and “Syndication Agent”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and LEHMAN
COMMERCIAL PAPER INC. as documentation agent (in such capacity “Documentation
Agent”).

 

B.                                     Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Guarantee.

 

C.                                     The Guarantors have entered into the
Guarantee in order to induce the Administrative Agent, the Syndication Agent,
the Documentation Agent and the Lenders and the Letter of Credit Issuers to
enter into the Credit Agreement and to induce the Lenders and the Letter of
Credit Issuers to make their respective Extensions of Credit to the Borrower
under the Credit Agreement and to induce one or more Lenders or affiliates of
Lenders to enter into Hedge Agreements with the Borrower.  Section 9.11 of the
Credit Agreement and Section 19 of the Guarantee provide that additional
Subsidiaries may become Guarantors under the Guarantee by execution and delivery
of an instrument in the form of this Supplement.  Each undersigned Subsidiary
(each a “New Guarantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guarantee
in order to induce the Lenders and the Letter of Credit Issuers to make
additional Extensions of Credit and as consideration for Extensions of Credit
previously made.

 

--------------------------------------------------------------------------------


 

Accordingly, the Administrative Agent and each New Guarantor agrees as follows:

 

SECTION 1.  In accordance with Section 19 of the Guarantee, each New Guarantor
by its signature below becomes a Guarantor under the Guarantee with the same
force and effect as if originally named therein as a Guarantor and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a Guarantor in the
Guarantee shall be deemed to include each New Guarantor.  The Guarantee is
hereby incorporated herein by reference.

 

SECTION 2.  Each New Guarantor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Supplement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.  This Supplement shall become effective as to each
New Guarantor when the Administrative Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such New
Guarantor and the Administrative Agent.

 

SECTION 4.  Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement.  All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.  Each New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------